Name: Council Regulation (EEC) No 495/78 of 6 March 1978 relating to the organization of a survey of earnings in industry, wholesale and retail distribution, banking and insurance
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 3 . 78 Official Journal of the European Communities No L 68/3 COUNCIL REGULATION (EEC) No 495/78 of 6 March 1978 relating to the organization of a survey of earnings in industry, wholesale and retail distribution , banking and insurance period ; whereas, consequently, it would appear oppor ­ tune to bring these results up to date and to conduct a new survey based on data relating to the year 1978 or 1979 ; Whereas, in order to rationalize procedures and to lighten the burden on undertakings and on the budgets of the European Communities and of the Member States, it is necessary to obtain the required information by sampling and by means of a single survey of industry, wholesale and retail distribution , banking and insurance, HAS ADOPTED THIS REGULATION : Article 1 The Commission shall undertake a survey of the struc ­ ture and distribution of the earnings of all employees (manual and non-manual , including administrative and managerial staff) in industry, wholesale and retail distribution , banking and insurance, on the basis of statistical information relating either to the month of October 1978 or April 1979 or October 1979 , and to the whole of either 1978 or 1979 . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 213 thereof, Having regard to the draft Regulation submitted by the Commission , Whereas, in order to carry out the tasks assigned to it by the Treaty, in particular those set out in Articles 2, 3 , 117, 118 , 119 , 120 and 122 thereof, the Commis ­ sion must be kept informed of the position and trend of earnings in the nine countries of the Community with regard, on the one hand, to their variations in terms of the structure of the labour force, and on the other hand to the distribution of employees according to earnings level ; Whereas the 1978 survey of labour costs in industry, wholesale and retail distribution , banking and insur ­ ance provided for by Regulation (EEC) No 494/78 ('), will supply only averages derived from general data and will provide no indication either of the relation ­ ship between earnings and the particular characteris ­ tics of employees (age , sex, occupational status, length of service , etc .) or of the distribution of earnings around the average ; Whereas statistical information in this field is avail ­ able only in certain Member States and therefore valid comparisons cannot be made and , consequently, surveys of the structure and distribution of earnings must be carried out on the basis of standard defini ­ tions and according to a standard method ; Whereas the best method of assessing the situation as regards the structure and distribution of earnings is to carry out a specific Community survey, as was done for industry in 1966 and 1972, pursuant to Regula ­ tions No 1 88 /64/EEC (2 ) and (EEC) No 2395/71 (3 ), and for wholesale and retail distribution , banking and insurance in 1974, pursuant to Regulation (EEC) No 1 78 /74 (4); Whereas , owing to the changes which occur in the structure of the labour force and in the distribution of earnings, the results of the latest surveys for 1972 and 1974 cannot be considered valid beyond a certain Article 2 The surveys shall cover undertakings or establish ­ ments employing at least 10 persons who carry on activities defined in Divisions 1 , 2, 3 , 4 and 5 and Classes 61 , 64/65, 81 and 82 of the Nomenclature of Economic Activities in the European Communities (NACE), with the exception of Groups 651 , 652 and 811 and , for Ireland , Class 50 . In banking and insur ­ ance in Luxembourg, however, the survey shall be conducted without regard to a minimum number of employees . The survey shall be carried out by sampling. Article J Employers shall , in respect of their undertakings, esta ­ blishments and employees included in the sample , provide the information required to determine the structure and distribution of earnings, in the manner set out hereinafter . (') See page 1 of this Official Journal . (2 ) OJ No 214, 24 . 12 . 1964, p . 3634/64 . ( } ) OJ No L 249 , 10 . 11 . 1971 , p. 52 . H OJ No L 21 , 25 . 1 . 1974, p . 2 . No L 68/4 Official Journal of the European Communities 10 . 3 . 78 Article 4 The survey shall obtain information for each employee concerning : (a) gross earnings for the month of October 1978 , April 1979 or October 1979 , or at least for one complete pay period within one of these months, including the various bonuses paid regularly, addi ­ tional payments for overtime , night work, week ­ end work and shift work, and family allowances granted under collective agreements or volunt ­ arily ; (b) the total gross earnings for 1978 or 1979 (including additional payments for overtime and all bonuses and gratuities) with any bonuses and gratuities not paid systematically with the current remuneration (quarterly, half-yearly, annually, etc .) specified separately ; however, in the case of manual workers only, this information may be replaced by a simple indication of the percentage of gross annual earnings represented by bonuses and gratuities not paid systematically with the current remuneration ; (c) the sex, age, occupational status, length of service in the undertaking, method of calculating the earn ­ ings, system of remuneration , working system, payment of wages and salaries in the case of absence ; (d) the number of hours paid or the weekly working hours ; (e) the area where the employee works and the size of the undertaking or establishment which employs him . Article 5 The information shall be gathered by the statistical offices of the Member States by means of question ­ naires drawn up by the Commission in cooperation with these offices . The Commission , in cooperation with the statistical offices of the Member States, shall determine the detailed procedures for the conduct of the survey, and , in particular, the sampling plan . Furthermore, in the same way, it shall lay down the starting and closing dates of the survey, the time limit for replies to the questionnaire and the procedure for transmitting the survey results to the Commission . Persons required to supply information shall reply to the questionnaire truthfully, completely, and within the time limit set . Article 6 Individual items of information supplied for purposes of the survey shall be used for statistical purposes only . It shall be prohibited to use the information for other purposes, particularly for taxation purposes, or to communicate it to third parties . Member States shall take appropriate measures to avoid any infringement of : (a) the obligation to supply the information referred to in Article 3 ; (b) the obligation , under the first paragraph of this Article, to maintain confidentiality as regards the information obtained . Article 7 For the conduct of the survey, Member States shall receive a flat-rate allowance proportional to the number of employees surveyed . This amount shall be entered against the appropriations provided for that purpose in the budget of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 March 1978 . For the Council The President P. DALSAGER